Citation Nr: 0614184	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  90-45 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder, to include PTSD, secondary to nummular eczema with 
dyshidrosis and nervous manifestations.

3.  Entitlement to an increased evaluation for nummular 
eczema and dyshidrosis with nervous manifestations, currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to November 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1990 and June 1992 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

This case was previously remanded to the RO in December 1990, 
March 1992, June 1993, May 1998, and March 2004.

A video conference hearing was scheduled in January 2006, 
however, the appellant failed to appear.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

While correspondence issued to the veteran in February 1999, 
February 2003, and March 2003, when combined with the July 
2003 statement of the case, complies with many of the 
38 U.S.C.A. § 5103 (West 2002) notice requirements, the 
appellant has never been specifically notified of the need to 
submit all pertinent evidence in his possession.  More 
importantly, the law requires that after an appellant is 
provided complete notice then the claims must be 
readjudicated.  The claims before the Board have not been 
readjudicated.  Simply put, VA's failure to provide full 
38 U.S.C.A. § 5103 notice prior to adjudication can only be 
cured by providing full 38 U.S.C.A. § 5103 notice and then 
readjudicating the claim after providing the appellant a 
meaningful opportunity to participate in the claims process.  
Mayfield v. Nicholson, --- F.3d ----, 2006 WL 861143, 
C.A.Fed., April 05, 2006; Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Therefore, further development is required.

Finally, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) (2005) were found to apply to 
all five elements of a service connection claim, 
including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant 
was provided with notice of what type of information and 
evidence was needed to substantiate his claims for 
service connection and an increased rating, but he was 
not provided with notice of the type of evidence 
necessary to establish a disability rating for a 
psychiatric disorder to include PTSD, or an effective 
date for any of the disabilities on appeal.  As these 
questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the 
veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and includes an explanation of 
the type of evidence needed to establish both a 
disability rating and an effective date.  

Therefore, this case is REMANDED for the following action:

The RO must send the veteran corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that notifies 
the veteran that he must submit all 
pertinent evidence in his possession, and 
which includes a Dingess compliant 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal.  After affording the appellant 
a meaningful opportunity to participate, 
the claims must be readjudicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

